Citation Nr: 0812487	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 19, 2005 
for a higher 10 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1964 to May 
1968.

This appeal to the Board of Veterans Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which increased the rating for the veteran's bilateral 
sensorineural hearing loss from 0 percent (i.e., 
noncompensable) to 10 percent, retroactively effective as of 
April 19, 2005.  He wants an earlier effective date for this 
higher rating.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
bilateral hearing loss on August 27, 2004.

2.  The RO had him examined in February 2005 to determine the 
etiology and severity of his hearing loss, granted service 
connection, and assigned an initial noncompensable disability 
rating for it in a March 2005 decision.  

3.  He subsequently filed a claim for a higher, i.e., 
increased rating for his bilateral hearing loss on April 19, 
2005.

4.  In a November 2005 decision, the RO granted his claim for 
a higher rating, assigning a greater 10 percent rating 
retroactively effective from April 19, 2005, the date of 
receipt of his claim for higher rating.

5.  A higher 10 percent rating for bilateral hearing loss was 
not factually ascertainable within the one-year period prior 
to receipt (April 19, 2005) of the increased-rating claim.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 19, 2005 for the higher 10 percent disability rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.156, 3.400, 4.1, 4.3, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With regard to both the underlying service connection and 
downstream earlier effective date issues, review of the 
claims folder shows compliance with the Veterans Claims 
Assistance Act (VCAA) by way of the October 2004 and 
August 2005 VCAA notices, and the March and July 2006 VCAA 
Dingess letters.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  See, too, Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating VA must apprise the veteran that 
evidence of an earlier-filed claim is necessary to support a 
claim for an earlier effective date).

Governing Laws and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  



Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2007).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) (2007) applies.  See Harper v. Brown, 
10 Vet App 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  Determining the 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).

Appellate review of a rating decision is initiated by the 
timely submission of a notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, 
completed by the timely submission of a substantive appeal 
(VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Failure to perfect an appeal renders a rating 
decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  A final decision is 
generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).  Previous determinations that are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time

However, if the RO issues a prior rating decision, denying a 
claim for a higher rating, and new and material evidence 
other than service medical records, is received within the 
one-year appeal period or prior to an appellate decision, 
38 C.F.R. § 3.400(q)(1) governs the effective date for the 
rating decision.  Thus, the effective date will be as though 
the former decision had not been rendered.  That is, the 
former decision is null and void, and the claim is regarded 
as an original claim.  38 C.F.R. § 3.400(q)(1); VAOPGCPREC 
12-98. 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.



Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge, such as audiometric criteria 
based on testing by medical professionals.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  




Analysis

The veteran's claim for service-connected bilateral hearing 
loss was received in August 2004.  The rating decision dated 
in March 2005 gave him notice that it was granting service 
connection for his bilateral hearing loss, but not at a 
compensable rating (i.e., beyond zero percent).  The notice 
of that decision was sent to his address of record, but he 
did not initiate an appeal.  There was no indication that 
the letter was returned or not received.  Therefore, that RO 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  There has been no 
allegation of CUE in that March 2005 rating decision.

The veteran filed a claim for an increased rating beyond zero 
percent for his bilateral hearing loss condition, received on 
April 19, 2005.  He then underwent a VA audiology examination 
on November 21, 2005 to determine the severity of his 
bilateral hearing loss disability.  In a November 2005 rating 
decision, the RO assigned an April 19, 2005 effective date 
for a higher 10 percent rating, based on medical evidence of 
worsened hearing loss and speech discrimination scores on his 
hearing test.  

In January 2006, in response, the veteran filed an NOD with 
the effective date assigned for the 10 percent rating.  He 
wants an effective date prior to April 19, 2005, contending 
that the effective date should be his original date of claim 
(August 27, 2004), for his underlying service connection for 
the disability.  See his substantive appeal (VA Form 9) dated 
in July 2006.  He further claimed that a VA audiology 
examination on February 28, 2005 "might not have been 
accurately interpreted, thus excluding the veteran from an 
accurate earlier effective date."  See his representative's 
statement (VA 646) dated in July 2006

The Board must determine whether there was a factually 
ascertainable increase in severity of the disability to a 10 
percent rating, within the one year period before the receipt 
of the April 19, 2005 claim for increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Harper 
v. Brown, 10 Vet App 125, 126.  Thus, here the Board examines 
the evidence of record back to April 2004.  

Regarding the medical evidence of record for the one-year 
period back to April 2004, the February 2005 VA audiology 
examination mentioned by the representative provides no basis 
for a higher 10 percent rating.  There was no evidence of 
compensable hearing impairment during that examination under 
Diagnostic Code 6100.  The veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
40
85
90
LEFT

35
65
75
75

The average puretone threshold was 62.5 decibels in the right 
ear and 62.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.

Applying the results of that February 2005 VA audiology 
examination to Table VI yield values of Level II hearing for 
his right ear and Level II hearing for his left ear.  
Applying these values to Table VII indicates his bilateral 
hearing loss was zero percent (noncompensable) disabling at 
the time of that earlier evaluation.  Thus, that earlier 
February 2005 VA examination provides no basis for a higher 
10 percent rating.  38 C.F.R. § 4.85.

Moreover, the veteran claimed in his representative's 
statement (VA Form 646) dated in July 2006 that the VA 
audiology examination on February 28, 2005 "might not have 
been accurately interpreted, thus excluding the veteran from 
an accurate earlier effective date."  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  A review of that February 2005 VA examination 
report, however, discloses detailed and thorough physical 
examination findings and comments from the examiner 
regarding the severity of the veteran's bilateral hearing 
loss.  And, at least at that particular time, he had a 
noncompensable (not 10 percent) degree of hearing loss.

In addition, the report of an August 2004 private audiology 
examination also provides no basis for a higher 10 percent 
rating.  There was no evidence of compensable hearing 
impairment during that examination under DC 6100.  
That examination did not record its results by puretone 
thresholds for individual frequencies, as needed for an 
increased rating under the applicable code, but rather as a 
graphical representation, making it difficult to confirm the 
accuracy and applicability of the audiometric readings.  In 
any event, the average puretone thresholds listed in that 
examination report, respectively, were 45 decibels in the 
right ear and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.

Applying the results of that August 2004 private audiology 
examination to Table VI yields a value of Level I hearing for 
both ears.  Applying these values to Table VII indicates the 
veteran again had noncompensable (zero percent disabling) 
hearing loss.  38 C.F.R. § 4.85.

As to the veteran's lay statements, he stated that he 
disagreed with the August 2004 rating decision's denial of a 
compensable rating "because [he] knows [his] hearing loss 
was significant."  See his substantive appeal, dated in July 
2006, and an April 2005 statement.  Further, he asserted he 
has suffered "substantial hearing loss" since active 
military service.  See his claim for increased rating in 
April 2005.  While he is competent to attest to difficulty 
hearing, he is not competent to interpret the results of his 
various hearing tests to determine the severity of his 
hearing loss.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. at 494; 
Jandreau v. Nicholson, 492 F.3d at 1377.  It is important for 
him to understand that the assignment of disability ratings 
for hearing impairment are derived by a mechanical - meaning 
nondiscretionary, application of the rating schedule to the 
numeric designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Overall, there is no evidence that a 10 percent rating for 
bilateral hearing loss was factually ascertainable within the 
one-year period before the receipt of the April 19, 2005 
claim for increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Even if the Board were to assume for the sake of argument 
that the veteran's April 19, 2005 claim for increase was, in 
actuality, a timely NOD in response to the 0 percent rating 
initially assigned (see Fenderson v. West, 12 Vet. App. 119 
(1999)), and that November 2005 VA audiology examination 
constitutes new and material evidence received within one 
year of the final rating decision dated in March 2005, 
thereby negating its finality, he still would not be entitled 
to an earlier effective date based on his original August 27, 
2004 claim for service connection.  38 C.F.R. § 3.400(q)(1); 
VAOPGCPREC 12-98.  In this regard, generally, the effective 
date of an award for an increase in disability compensation 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o)(1).  In this case, the date entitlement 
arose, November 21, 2005, is clearly later in time than the 
date of receipt of the increased rating claim (April 19, 
2005).  Thus, even considering the November 2005 VA 
examination, arguendo, as potential new and material 
evidence, it does not provide grounds for awarding an earlier 
effective date based on the earlier service-connection claim 
in August 2004.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than April 19, 
2005 for the award of the 10 percent disability rating for 
the bilateral hearing loss r.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than April 19, 2005 
for the award of the higher 10 percent rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


